

EXHIBIT 10.397


THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NOTICE OF NON-EMPLOYEE DIRECTOR
RETAINER STOCK OPTION GRANT


You have been granted the following option to purchase common stock (a “Share”)
of The Charles Schwab Corporation (“Schwab”) under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”):


Name of Recipient:
<first_name> <last_name>
 
 
Total Number of
Shares Granted:
<shares_awarded>
 
 
Exercise Price per
Share:
<award_price>
 
 
Grant Date:
<award_date>
 
 
Expiration Date:
<expire_date>
 
 
Vesting Schedule:
So long as you continue as a non‑employee director on the Board of Directors of
Schwab (“Board”) or the board of a subsidiary of Schwab or an employee of Schwab
or its subsidiaries and subject to the terms of the Stock Option Agreement, you
will acquire the right to exercise this option (become "vested" in this option)
on the following dates and in the following amounts:
 
Number of Options on Vesting Date:
 
                        <vesting_schedule>







You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Stock Option Agreement, both of which are
made a part of this notice. Please review the Plan and the Stock Option
Agreement carefully, as they explain the terms and conditions of this option.
You agree that Schwab may deliver electronically all documents relating to the
Plan or this option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this grant, you agree to
all of the terms and conditions described above, in the Retainer Stock Option
Agreement and in the Plan.




1

--------------------------------------------------------------------------------





THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NON-EMPLOYEE DIRECTOR RETAINER STOCK OPTION AGREEMENT


Tax Treatment
This option is a non-qualified stock option and is not intended to qualify as an
incentive stock option under federal tax laws.
Vesting
This option becomes vested in installments as described in the Notice of
Non-Employee Director Retainer Stock Option Grant. If you become a common-law
employee of The Charles Schwab Corporation (“Schwab”) Schwab or its
subsidiaries, then this option will continue to vest as described in the Notice
of Non-Employee Director Retainer Stock Option Grant so long as you continue as
either a non-employee director or an employee of Schwab or its subsidiaries.
Accelerated
Vesting
This option will become fully exercisable if your service as a non‑employee
director terminates on account of your death, disability or retirement. If,
prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in [The Charles Schwab Corporation 2013 Stock Incentive
Plan] (the “Plan”) document), this option will become fully exercisable
immediately preceding the change in control. If the Compensation Committee (the
“Compensation Committee”) of the Board of Directors (the “Board”) of Schwab
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.
Definition of
Disability
For all purposes of this Agreement, "disability" means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which has lasted, or can be expected
to last, for a continuous period of not less than 12 months or which can be
expected to result in death as determined by Schwab in its sole discretion.
Definition of
Retirement
For all purposes of this Agreement, "retirement" means your resignation or
removal from the Board or the board of a subsidiary of Schwab at any time after
you have attained age 70 or completed 5 continuous years of service as a
non‑employee director on the Board and/or the board of a subsidiary of Schwab.
Serving simultaneously for a year on the Board and the board of a subsidiary of
Schwab is counted as one year total for purposes of determining years of
service. If you serve on the Board and the board of a subsidiary of Schwab, you
must leave both boards to qualify for retirement.
 
 



1

--------------------------------------------------------------------------------




Exercise
Procedures
You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative's right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares of common stock of Schwab
(“Shares”) purchased, which will be registered in the name of the person
exercising this option.
Forms of
Payment
When you submit your notice of exercise, you must pay the option exercise price
for the Shares you are purchasing. Payment may be made in one of the following
forms:
 
•    Cash in your Schwab brokerage account in an amount sufficient to cover the
option exercise price of the Shares and the required tax withholding (this
exercise method is sometimes referred to as “Exercise and Hold”).
•    Shares surrendered to Schwab. These Shares will be valued at their fair
market value on the date when the new Shares are purchased. (This exercise
method is sometimes referred to as a “Stock Swap.”)
•    By delivery (in a manner prescribed by Schwab) of an irrevocable direction
to Charles Schwab & Co., Inc. to sell Shares (including Shares to be issued upon
exercise of this option) and to deliver all or part of the sale proceeds to
Schwab in payment of all or part of the exercise price. (This exercise method is
sometimes referred to as “Exercise and Sell” or “Sell to Cover.”)
Term
This option expires no later than the 10th anniversary of the Grant Date but may
expire earlier upon your termination of service, as described below.
Termination of
Service as a
Non‑Employee
Director
This option will expire on the date three months following the date of your
termination of service as a non-employee director if such service terminates for
any reason other than on account of becoming a common‑law employee of Schwab or
its subsidiaries, death, disability or retirement. The terms “disability” and
“retirement” are defined above.
If you become an employee of Schwab or its subsidiaries, this option will expire
on the date three months following the date you cease to be an employee of
Schwab and its subsidiaries (other than by reason of disability, death or
retirement). If you cease to be a non-employee director or an employee of Schwab
and its subsidiaries by reason of your disability or death, then this option
will expire on the first anniversary of the date of your death or disability.
If you cease to be a non‑employee director by reason of your retirement, then
this option will expire on the 10th anniversary of the Grant Date.
 
 



2

--------------------------------------------------------------------------------




Restrictions on
Exercise and
Issuance or
Transfer of
Shares
You cannot exercise this option and no Shares may be issued under this option if
the issuance of Shares at that time would violate any applicable law,
regulation, or rule. Schwab may impose restrictions upon the sale, pledge, or
other transfer of Shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations, or rules.
No Stockholder
Rights
You, or your estate or heirs, have no rights as a stockholder of Schwab until
you have exercised this option by giving the required notice to the Company and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.
No Right to
Remain
Director or
Employee


Nothing in this Agreement will be construed as giving you the right to be
retained as a director or an employee of Schwab and its subsidiaries.
Transfer of
Option
In general, only you may exercise this option prior to your death. You may not
assign, sell, transfer, pledge, encumber, or otherwise dispose of this option,
except as provided below. For instance, you may not sell this option or use it
as security for a loan. If you attempt to do any of these things, this option
will immediately become invalid.
You may dispose of this option in your will or in a beneficiary designation. You
may designate one or more beneficiaries by filing a beneficiary designation form
with Schwab. You may change your beneficiary designation by filing a new form
with Schwab at any time prior to your death. If you do not designate a
beneficiary or if your designated beneficiary predeceases you, then your options
will be exercisable by your estate.
This option may not be assigned, transferred, pledged, encumbered, or otherwise
disposed of in any settlement, judgment, decree or order (including approval of
a property settlement agreement) that relates to the provision of child support,
alimony payments, or marital property rights or domestic property rights.



3

--------------------------------------------------------------------------------




Limitation on
Payments
If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your grant may be
reduced or forfeited and you may be required to disgorge any profit that you
have realized from your grant.
If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), such payment will be reduced, as
described below. Generally, someone is a “disqualified individual” under section
280G if he or she is (a) an officer of Schwab, (b) a member of the group
consisting of the highest paid 1% of the employees of Schwab or, if less, the
highest paid 250 employees of Schwab, or (c) a 1% stockholder of Schwab. For
purposes of this section on “Limitation on Payments,” the term “Schwab" will
include affiliated corporations to the extent determined by the Auditors (as
defined below) in accordance with section 280G(d)(5) of the Code.
 
In the event that the independent auditors most recently selected by the Board
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount (as defined below); provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.
 
For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.



4

--------------------------------------------------------------------------------




 
If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount,
and your election is consistent with any mandatory eliminations or reductions
that apply under other agreements or the Plan). Schwab will notify you promptly
of its election. Present value will be determined in accordance with section
280G(d)(4) of the Code. The Auditors’ determinations will be binding upon you
and Schwab and will be made within 60 days of the date when a Payment becomes
payable or transferable.
As promptly as practicable following these determinations and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.
 
As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab that should not have been made (an
“Overpayment”) or that additional Payments that will not have been made by
Schwab could have been made (an “Underpayment”) consistent in each case with the
calculation of the Reduced Amount. In the event the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against you or Schwab
that the Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you that you will repay to Schwab on demand, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code. However,
no amount will be payable by you to Schwab if and to the extent that such
payment would not reduce the amount that is subject to taxation under section
4999 of the Code. In the event the Auditors determine that an Underpayment has
occurred, such Underpayment will promptly be paid or transferred by Schwab to or
for your benefit, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code.
Plan
Administration
The Plan administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan and this Agreement.
The Plan administrator’s determinations are conclusive and binding on all
persons, and they are entitled to deference upon any review.



5

--------------------------------------------------------------------------------




Adjustments
In the event of a stock split, a stock dividend or a similar change in Shares,
the Compensation Committee shall adjust the number of Shares covered by this
option and the exercise price per Share.
Severability
In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.
The Plan and
Other
Agreements
The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and
Schwab regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement, signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plan, the terms of
the Plan will control.



BY ACCEPTING THIS OPTION GRANT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.


6